Mr. Justice Scott delivered the opinion of the Court: This action was on an appeal bond in the penal sum of $2500, and was subject to a condition thereunder written in which it is recited that on the 28th day of July, 1875, appellee recovered a judgment against the Keithsburg and Eastern Eailroad Company for the sum of $1500 and costs of suit, from which judgment the company had taken an appeal to the Supreme Court, and that if the company should prosecute its appeal with effect, and should pay the judgment, costs, interest and damages in case the judgment was affirmed, then the bond should be void; otherwise, to remain in full force and effect. It is proved the judgment was afterwards affirmed in the Supreme Court. There is no plea under oath denying it is the bond of the railroad company. It purports on its face to be the bond of the company, is signed by its president and secretary, with the corporate seal attached, and under the pleadings no other proof was necessary. The judgment of the Supreme Court is conclusive as to the validity of the judgment appealed from, and no inquiry can be had in this collateral proceeding as to the merits of the original controversy, nor even as to the validity of the judgment itself. The judgment will be affirmed. Judgment affirmed.